Citation Nr: 1431953	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-31 236	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain.  

2.  Entitlement to an increased initial rating for right wrist status post trauma, rated as noncompensably disabling prior to April 27, 2012, and as 10 percent disabling since April 27, 2012.

3.  Entitlement to service connection for bilateral knee strain.  

4.  Entitlement to service connection for thoracolumbar strain.  

5.  Entitlement to service connection for a left wrist disability  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's case is currently under the jurisdiction of the VA RO in St. Petersburg, Florida.  The Veteran testified at a Travel Board hearing in August 2011.  In February 2012, the Board remanded the Veteran's claims for additional development.  

In an October 2012 rating decision, the Appeals Management Center increased the Veteran's disability rating for the service-connected right wrist disability to 10 percent effective April 27, 2012.  Because the maximum disability rating possible has not been assigned, the appeal for a higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.)



FINDINGS OF FACT

1.  The Veteran's right shoulder strain is productive of pain upon repetitive use of the right (dominant) shoulder; limitation of motion at the shoulder level has not been shown.    

2.  Prior to April 27, 2012, the Veteran's right wrist disability was not manifested by palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.

3.  Since April 27, 2012, the Veteran's right wrist disability is not manifested by favorable ankylosis in 20 to 30 degrees of dorsiflexion

4.  The competent and probative evidence of record does not show that the Veteran currently has bilateral knee strain.

5.  The competent and probative evidence of record does not show that the Veteran currently has thoracolumbar strain.

6.  The competent and probative evidence of record does not show that the Veteran currently has a disability of the left wrist.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right shoulder strain have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2013).

2.  Prior to April 27, 2012, the criteria for a compensable rating for right wrist status post trauma have not been met.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2013).

3.  Since April 27, 2012, the criteria for a disability rating in excess of 10 percent for right wrist status post trauma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2013).

4.  Bilateral knee strain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

5.  Thoracolumbar strain was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

6.  A disability of the left wrist was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims decided herein with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2008, November 2008, September 2011, and February 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  However, while the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, they are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, shoulders and wrists are considered major joints.  38 C.F.R. § 4.45 (2013).

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand will be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.   38 C.F.R. § 4.69.

The evidence of record has noted that the Veteran is right-handed.  His right arm is thereby his major extremity.  

A.  Right Shoulder Strain

The Veteran contends that his service-connected right shoulder strain warrants a higher initial rating.  

At a July 2007 examination performed prior to the Veteran's discharge from service, the Veteran reported pain in his right shoulder.  He was able to perform all activities of daily living.  Physical examination of the right shoulder revealed evidence of limited and painful motion.  There was no evidence of swelling, inflammation, heat, redness, effusion, drainage, abnormal movement, instability, or weakness.  Range of motion testing revealed flexion to 150 degrees with pain, abduction to 130 degrees with pain, external rotation to 90 degrees with pain, and internal rotation to 80 degrees with pain.  The examiner indicated that the range of motion of the shoulder was limited by pain but not by fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation of motion after repetitive motion.  

At a July 2009 VA examination, the Veteran reported that he used non-steroidal anti-inflammatory medications (NSAIDs) for shoulder pain.  The Veteran reported that he was right-hand dominant.  The examiner reported that there was no deformity of the shoulder, no giving way, no instability, no weakness, no incoordination, and no decreased speed of joint motion.  There was pain and stiffness as well as subacromial crepitus with overhead motion.  Physical examination revealed no recurrent shoulder dislocations.  Range of motion testing of the right shoulder revealed no objective evidence of pain with motion.  Flexion was to 140 degrees, abduction was to 140 degrees, internal rotation was to 70 degrees, and external rotation was to 80 degrees.  The examiner diagnosed the Veteran with chronic bursitis of the right shoulder.  The examiner indicated that the main problem associated with the right shoulder disability was pain.  He stated that the Veteran was unemployed but the shoulder would give the Veteran difficulty with overhead material handling greater than twenty-five pounds.  

VA outpatient treatment reports dated from July 2008 to June 2012 variously reflect reports of right shoulder pain.   

At an August 2011 Travel Board hearing, the Veteran testified that he was able to raise his right shoulder "pretty high" but there was a lot of "crunching."  He indicated that his shoulder was painful "most of the time."  He reported that he took anti-inflammatories, muscle relaxers, and painkillers for his shoulder.  The Veteran testified that his shoulder was very painful if he lifted it up for long periods of time such as to work underneath his truck.  He reported that he had pain when he lifted his shoulder above shoulder level.  

At an October 2011 VA examination, the examiner referenced the Veteran's left shoulder.  However, the examiner included findings with regard to the service-connected right shoulder disability.  As such, the clinical findings will be reported.  Range of motion testing of the right shoulder revealed 180 degrees of flexion with no objective evidence of painful motion and 180 degrees of abduction with no objective evidence of painful motion.  Following three repetitions of motion the Veteran had 180 degrees of flexion and 180 degrees of abduction.  The examiner noted that there was no additional limitation of motion following repetitive use testing and no function loss or functional impairment of the shoulder or arm.  The Veteran had normal muscle strength and no ankylosis of the shoulder joint.  The examiner concluded that the Veteran's shoulder condition did not impact his ability to work.  

At an April 2012 VA examination, the examiner indicated that the Veteran had right shoulder strain.  The Veteran reported that he had dull pain in his shoulder since service.  He reported an increase in pain in the last week and noted that he aggravated the pain the morning of the examination while dressing.  He reported that he self-administered Ibuprofen for pain.  During flare-ups of pain, the Veteran indicated that he could not engage in sports, perform automobile or boat repairs or dress without discomfort.  Range of motion testing revealed 140 degrees of flexion with objective evidence of pain at 120 degrees and abduction to 120 degrees with objective evidence of pain at 110 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  Range of motion was limited to 120 degrees of flexion and 110 degrees of abduction following repetitive testing.  The examiner noted swelling of the right shoulder after repetitive testing.  There was no ankylosis of the shoulder joint and muscle strength testing was normal.  The examiner indicated that there was evidence of degenerative or traumatic arthritis per imaging.  The examiner noted that the Veteran was a student and was sensitive to lifting books and driving and was seeking sedentary employment in order to avoid jobs requiring heavy lifting to prevent reinjury.  

In a May 2012 addendum the examiner included additional range of motion findings and indicated that the Veteran had external rotation to 35 degrees with pain at 30 degrees and internal rotation to 45 degrees with pain at 40 degrees.   

Normal ranges of motion of the shoulder are flexion (forward elevation) and abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  

The Veteran's right shoulder disability has been rated as 10 percent disabling under Diagnostic Code 5203.  38 C.F.R. § 4.71a, 

Diagnostic Code 5203 provides that in cases of impairment of the clavicle or scapula, malunion of the major clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent evaluation, where either the major or minor arm is involved.  Nonunion with loose movement shall be assigned a 20 percent rating, where either the major or minor arm is involved.  Dislocation of the clavicle or scapula warrants a 20 percent rating where either the major or minor arm is involved.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

A review of the evidence as reported above does not indicate that a rating in excess of 10 percent is warranted at any time during the pendency of the appeal under Diagnostic Code 5203.  There is no evidence that the Veteran's right shoulder disability is manifested by nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  

The Board will next address whether an increased rating is warranted under any under diagnostic codes pertaining to the shoulder.  

Diagnostic Code 5200 rates favorable ankylosis of the major scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  

In this case, there is no evidence that the Veteran has ankylosis of the scapulohumeral joint.  As such, a higher rating is not warranted under Diagnostic Code 5200.  

Limitation of motion of the major shoulder to shoulder level warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

None of the evidence of record establishes that the Veteran's right shoulder disability is manifested by limitation of motion to shoulder level (90 degrees).  As such, an increased rating is not warranted under Diagnostic Code 5201.  

Under Diagnostic Code 5202, for impairment of the humerus in the major arm, a 20 percent rating is granted when there is malunion, with moderate deformity.  For recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

The evidence of record does not establish that the Veteran had malunion of the humerus or recurrent dislocation of the major arm at the scapulohumeral joint to warrant an increased rating under Diagnostic Code 5202.  

Additionally, while there is evidence of some limited motion and swelling of the shoulder after testing in accordance with the provisions of 38 C.F.R. §§ 4.40, 4.45, as set forth in DeLuca, the Board does not find any basis for additional or higher ratings.  The Veteran was able to perform all ranges of motion and at the most recent examination of record he had a decrease in flexion to 120 degrees (a loss of 20 degrees) and a decrease in abduction to 110 degrees (a loss of 10 degrees) after repetitive testing.  However, even considering any complaints of pain and swelling, the evidence does not show that the Veteran's disability more nearly approximates a limitation of motion at shoulder level to warrant a higher rating.  

Accordingly, the Board finds that the criteria for an initial rating in excess of 10 percent for right shoulder strain have not been met during any portion of the appeal period.  The preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Right Wrist Disability

The Veteran contends that his service-connected right wrist disability warrants increased initial ratings.  

At a July 2007 examination performed prior to the Veteran's discharge from service, the Veteran reported pain in his wrists.  He was able to perform all activities of daily living.  Physical examination revealed no evidence of swelling, inflammation, edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was no evidence of subluxation but there was evidence of instability.  Range of motion testing revealed dorsiflexion to 70 degrees without pain, palmar flexion to 80 degrees without pain, radial deviation to 20 degrees without pain, and ulnar deviation to 45 degrees without pain.  The examiner noted that the range of motion of the wrist was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use and there was no additional limitation of motion.  The examiner indicated that the Veteran was status post right wrist trauma with residual instability.  

At a July 2009 VA examination, the Veteran reported right wrist pain.  He indicated that he used braces and medication as needed.  The examiner noted that there was no deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking, or effusions.  There was pain, stiffness, and weakness.  Range of motion testing of the wrist was noted to be full with no effusion and no gross instability.  The Veteran had 80 degrees dorsiflexion, 90 degrees of palmar flexion, 30 degrees of radial deviation, and 40 degrees of ulnar deviation.  The examiner noted that there was no objective evidence of pain following repetitive motion and no additional limitations after repetitive range of motion testing.  X-rays of the wrist were normal.  The examiner noted that the Veteran was unemployed.  The examiner concluded that the examination of the wrist was normal.  

VA outpatient treatment reports dated from July 2008 to June 2012 variously reflect reports of right wrist pain.   

At an August 2011 Travel Board hearing, the Veteran testified that he had weak, dull pain in his right wrist.  He reported that he wore heavy duty wrist wraps when he exercised.  He testified that he tried to avoid writing so as to avoid aggravating his wrist.  

At an April 2012 VA examination, the examiner indicated that the Veteran had carpal tunnel syndrome.  The Veteran reported that his wrists were "loose" and he reported that he used a soft splint and anti-inflammatory medications as needed.  He indicated that during flare-ups he was unable to perform motions of the right wrist such as driving or undressing without severe pain.  The Veteran reported that he used soft splints and anti-inflammatory medications as needed.  He was noted to be right hand dominant.  Range of motion testing of the right wrist revealed palmar flexion to 80 degrees or greater with objective evidence of pain at 70 degrees or greater and dorsiflexion to 50 degrees with objective evidence of pain at 45 degrees.  Following repetitive use testing, the Veteran had 75 degrees of palmar flexion and 45 degrees of dorsiflexion.  The examiner noted weakened movement and pain on movement after repetitive use testing.  There was no evidence of ankylosis of the wrist joint.  The examiner noted that there was some impact on the Veteran's ability to work as the Veteran was studying to be an air traffic controller and paperwork and typing were problematic.   

The Veteran's right wrist disability has been rated under Diagnostic Code 5215.  The Veteran is right handed, so the criteria for rating disabilities of the major arm will be applied.  38 C.F.R. § 4.69 (2013).

Normal ranges of motion of the wrist include:  dorsiflexion from 0 to 70 degrees; palmar flexion from 0 to 80 degrees; ulnar deviation from 0 to 45 degrees; and radial deviation from 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I (2013).

Limitation of motion of the wrist is addressed under Diagnostic Code 5215.  A 10 percent rating is warranted for palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  A 10 percent rating represents the maximum available benefit under that Code.  

i.  Period prior to April 27, 2012

For the period prior to April 27, 2012, the Veteran's right wrist disability does not warrant a compensable rating.  The evidence as reported above does not establish that the Veteran had palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees during this period.  The July 2009 VA examiner indicated that the Veteran had full range of motion and a normal examination of the wrist.  

Additionally after testing in accordance with the provisions of 38 C.F.R. §§ 4.40, 4.45, as set forth in DeLuca, the Board does not find any basis for additional or higher ratings.  The Veteran was able to perform all ranges of motion and had full motion after three repetitions at the July 2009 examination.  The examiner specifically noted that there was no objective evidence of pain following repetitive motion and no additional limitations after repetitive range of motion testing.  However, even considering any complaints of pain, the evidence does not show that the Veteran's disability more nearly approximates palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees to warrant a higher rating.  

ii.  Period since April 27, 2012

For the period since April 27, 2012, the Veteran is in receipt of the maximum rating assignable for limitation of motion of the wrist.  To warrant a higher rating from April 27, 2012, the evidence must demonstrate favorable ankylosis (frozen joint) of the wrist in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

The evidence as reported above does not show that the Veteran's right wrist disability is manifested by favorable ankylosis in 20 to 30 degrees of dorsiflexion.  In the absence of evidence showing such findings, the Board finds that a higher rating is not warranted.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply because the Veteran is already receiving the highest rating for limitation of motion of the wrist.  However, even considering any complaints of pain, the evidence does not show that the Veteran's disability more nearly approximates favorable ankylosis of the wrist.

The Board finds that the preponderance of the evidence is against the claim for a compensable rating prior to April 27, 2012, or for a rating in excess of 10 percent since April 27, 2012, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  Extraschedular Consideration

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2013).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected right shoulder strain or right wrist disability markedly interfere with employment, beyond that contemplated in the assigned rating, or warrant frequent periods of hospitalization.  None of the examiners of record have indicated that the Veteran's service-connected disabilities markedly interfered with his employment.  As noted above, the Veteran was a full time student during the relevant appeal period.  The most recent VA examiner noted that the right wrist was "problematic" in terms of the Veteran's ability to type or complete paperwork and that the right shoulder caused the Veteran to be sensitive to lifting books and driving.  However, these findings are not tantamount to marked interference with employment.  Moreover, the service-connected right shoulder strain and right wrist disability have not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown.  38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


III.  Service Connection Claims

The Veteran claims that he has a right and left knee disability, a thoracolumbar spine disability, and a left wrist disability as a result of his active duty service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disabilities at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

A review of the Veteran's service treatment records (STRs) reflects that the Veteran's December 2002 entrance examination revealed a normal clinical evaluation of the Veteran's upper and lower extremities and spine.  During his period of service the Veteran was treated for lumbago, back strain, low back pain, and patellar tendonitis.  The lumbar spine pain began in November 2004 when he fell on his left hip in his shop while in Iraq.  X-rays of the lumbar spine were normal in February 2007.  The Veteran reported that he had recurrent back pain or a back problem, painful shoulder, elbow or wrist, and knee trouble on a report of medical history form prepared in May 2007.  

In July 2007, the Veteran underwent an internal medical evaluation prior to his separation from service.  He reported that he sustained back strain in November 2004 and continued to have back pain.  He reported ongoing intermittent pain in the wrists.  He was unsure of whether he sustained an injury to the right wrist.  He also reported bilateral knee pain unrelated to trauma for which he was treated in service.  Following a physical examination which included x-rays of the thoracic and lumbar spine, bilateral knees, and left wrist, the examiner indicated that the Veteran had resolved thoracolumbar strain, no pathology to render a diagnosis of a left wrist disability, and resolved bilateral knee strain.  

VA outpatient treatment reports dated from July 2008 to June 2012 variously reflect reports of back pain.  However, x-rays of the lumbar spine obtained in July 2008 and October 2011 were normal.  A magnetic resonance imaging (MRI) of the spine was also normal in August 2008.  The Veteran reported right wrist and bilateral knee pain during a psychiatric examination in July 2008.  X-rays of the wrists were normal in May 2009 and x-rays of the knees were normal in July 2009.  

At a July 2009 VA examination of the knees, the Veteran reported bilateral knee pain developed in service due to physical training.  He indicated that he used NSAIDs for his knees in service.  Following a physical examination including review of x-rays of the bilateral knees, the examiner diagnosed the Veteran with resolved tendonitis of the knees and stated that the condition no longer exists.  The examiner's rationale was that there was a normal examination with no evidence of any objective clinical findings.  The examiner noted that the opinion was based on current orthopedic literature establishing causation.  He indicated that subjective complaints do not constitute the criteria for establishing a diagnosis.  

At a July 2009 VA examination of the spine, the Veteran reported that he sustained a low back injury secondary to a slip and fall accident in Iraq for which he was placed on light duty.  The Veteran reported intermittent use of NSAIDs for pain.  Following a physical examination of the spine which included review of x-rays and an MRI, the examiner indicated that the Veteran's lumbosacral strain resolved and no longer exists.  The rationale was that there was a normal examination with no evidence of any objective clinical findings.  The examiner noted that the opinion was based on current orthopedic literature establishing causation.  He indicated that subjective complaints do not constitute the criteria for establishing a diagnosis.  

At a July 2009 VA examination of the left wrist, the Veteran reported that he developed left wrist pain associated with physical training in service.  He denied seeking treatment for his left wrist in service.  Following a physical examination including review of x-rays, the examiner diagnosed resolved tendonitis of the wrist with a normal examination.  The rationale was that there was a normal examination with no evidence of any objective clinical findings.  The examiner noted that the opinion was based on current orthopedic literature establishing causation.  He indicated that subjective complaints do not constitute the criteria for establishing a diagnosis.  

At an August 2011 Travel Board hearing, the Veteran testified that he sought treatment for his knees at VA and had braces that he purchased himself.  He denied injury to his knees.  He indicated that he took pain medication for his knees.  He reported that his knees gave out at times.  The Veteran testified that he had back pain which he treated with anti-inflammatory pills.  He reported that he slipped and fell during his service in Iraq and injured his back.  He indicated that he believes his left wrist pain was due to heavy lifting during service.  He reported weakness of his wrist and stated that he wore a wrist wrap occasionally.  He denied treatment for his left wrist during service.  The Veteran's spouse testified that the Veteran injured his wrist because he was required to remove screws from a helicopter without the use of power tools.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for bilateral knee strain, thoracolumbar strain, or a left wrist disability.

With regard to the Veteran's claimed bilateral knee strain, thoracolumbar strain, and a left wrist disability, the Board acknowledges that the Veteran is competent to report that he had bilateral knee pain, thoracolumbar spine pain, and left wrist pain in service and that he has continued to experience pain in his knees, back, and left wrist since service discharge.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge; such knowledge comes to a witness through use of her senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed bilateral knee pain, thoracolumbar spine pain, and left wrist pain during service and has continued to experience those symptoms since service. 

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Here, while the Veteran's service treatment records variously show diagnoses of lumbago, back strain, low back pain, and patellar tendonitis, there is no currently diagnosed disability of either knee, the thoracolumbar spine, or the left wrist.  The VA outpatient treatment reports of record include reports of knee, back, and wrist pain.  However, the records do not include any diagnoses related to the right or left knee, thoracolumbar spine, or left wrist.  When examined in July 2007 prior to his discharge from service and at VA in July 2009, physical examinations of the Veteran's right and left knees, thoracolumbar spine, and left wrist were normal and x-rays revealed no evidence of arthritis.  Objective findings did not support the finding of any current disability of the right or left knee, thoracolumbar spine, or left wrist.  Symptoms alone, such as pain, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Therefore, the Board finds that the competent medical evidence of record does not demonstrate the presence of a current right or left knee disability, a thoracolumbar spine disability, or a left wrist disability.  The preponderance of the evidence is against finding the presence of any current disability of the right or left knee, the thoracolumbar spine, or the left wrist because the July 2009 examiner provided highly persuasive evidence that there is no current right or left knee disability, a thoracolumbar disability, or a left wrist disability.   Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of present disabilities, there can be no valid claims.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the claims for service connection for bilateral knee strain, thoracolumbar strain, and a left wrist disability are denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for right shoulder strain is denied.  

Entitlement to an increased initial rating for a right wrist disability, rated as noncompensably disabling prior to April 27, 2012, and as 10 percent disabling since April 27, 2012, is denied.

Entitlement to service connection for bilateral knee strain is denied.  

Entitlement to service connection for thoracolumbar strain is denied.  

Entitlement to service connection for a left wrist disability is denied.  


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


